         Case 1:20-cv-02262-EGS Document 78 Filed 10/31/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 THERESA RICHARDSON, et al.,

                                  Plaintiffs,

        v.
                                                        Civil Case No. 1:20-cv-02262 (EGS)
 DONALD J. TRUMP, in his official capacity
 as President of the United States, et al.,

                                  Defendants.




                                    JOINT STATUS REPORT

       The parties are continuing to negotiate in good faith regarding a joint proposed order that

reflects the direction provided by the Court at the October 30, 2020 hearing. The parties shall

provide an update on the status of those discussions, including any agreed terms, at the hearing

scheduled for 10:00 a.m. on Saturday, October 31, 2020.

       The parties anticipate that a more substantive hearing, including attendance by relevant

United States Postal Service (“USPS”) personnel and discussion of today’s data reports, will

need to be scheduled later in the day, subject to the availability of the Court. The parties are

continuing to work on identifying a proposed time for such a hearing, including determining the

availability of relevant USPS personnel, and will provide an update to the Court at the hearing

scheduled for 10:00 a.m. today.




                                                  1
        Case 1:20-cv-02262-EGS Document 78 Filed 10/31/20 Page 2 of 3




Dated: Washington, D.C.
       October 31, 2020


                                   Respectfully submitted,

                                   BERG & ANDROPHY

                                    /s/ David H. Berg
                                   David H. Berg
                                   (admitted pro hac vice)
                                   Joel M. Androphy
                                   D.D.C. Bar No. 999769

                                   James W. Quinn
                                   (admitted pro hac vice)

                                   120 West 45th Street, 38th Floor
                                   New York, NY 10036
                                   Tel: (646) 766-0073

                                   Attorneys for Plaintiffs

                                   OF COUNSEL:

                                   Kathryn Page Berg
                                   120 West 45th Street, 38th Floor
                                   New York, NY 10036
                                   (admitted pro hac vice)
                                   Tel: (646) 766-0073


                                   JEFFREY BOSSERT CLARK
                                   Acting Assistant Attorney General
                                   ERIC R. WOMACK
                                   Assistant Director, Federal Programs Branch
                                   /s/ Joseph E. Borson
                                   JOSEPH E. BORSON (Va. Bar No. 85519)
                                   KUNTAL CHOLERA
                                   ALEXIS ECHOLS
                                   DENA M. ROTH
                                   JOHN ROBINSON




                                      2
Case 1:20-cv-02262-EGS Document 78 Filed 10/31/20 Page 3 of 3



                           Trial Attorneys
                           U.S. Department of Justice
                           Civil Division, Federal Programs Branch
                           1100 L. Street, NW
                           Washington D.C. 20005
                           (202) 514-1944
                           Joseph.Borson@usdoj.gov

                           Attorneys for Defendants




                              3
